DISMISS; Opinion Filed December 31, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01075-CV

                              JEFFREY FRANKLIN, Appellant
                                         V.
                               DEMARLA MASON, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-01-08617-S

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                    Opinion by Justice Lang
       The filing fee in this case is past due. By postcard dated August 6, 2013, we notified

appellant the $175 filing fee was due. We directed appellant to remit the filing fee within ten

days and expressly cautioned appellant that failure to do so would result in dismissal of the

appeal without further notice. Also by postcard dated August 6, 2013, we notified appellant that

the docketing statement had not been filed in this case. We directed appellant to file the

docketing statement within ten days. We cautioned appellant that failure to do so might result in

dismissal of his appeal. To date, appellant has not paid the filing fee, filed the docketing

statement, or otherwise communicated with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b)(c).




131075F.P05
                                             /Douglas S. Lang/
                                             DOUGLAS S. LANG
                                             JUSTICE




                                       –2–
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

JEFFREY FRANKLIN, Appellant                         On Appeal from the 255th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-01075-CV        V.                        Trial Court Cause No. DF-01-08617-S.
                                                    Opinion delivered by Justice Lang.
DEMARLA MASON, Appellee                             Justices FitzGerald and Fillmore
                                                    participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee DEMARLA MASON recover her costs of this appeal
from appellant JEFFREY FRANKLIN.


Judgment entered this 31st day of December, 2013.




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE




                                            –3–